                           Case 20-10940-LSS             Doc 80        Filed 04/30/20     Page 1 of 9




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE
         ----------------------------------------------------------x
                                                                   :
         In re                                                     :   Chapter 11
                                                                   :
         ALPHA ENTERTAINMENT LLC,                                  :   Case No. 20-10940 (LSS)
                                                                   :
                           Debtor.1                                :
                                                                       Hearing Date: June 16, 2020 at 10:00 a.m. (ET)
                                                                   :
                                                                       Objection Deadline: May 14, 2020 at 4:00 p.m. (ET)
         ----------------------------------------------------------x
                      DEBTOR’S THIRTEENTH MOTION FOR ENTRY OF AN ORDER
                         AUTHORIZING THE DEBTOR TO REJECT A CERTAIN
                         UNEXPIRED LEASE, EFFECTIVE AS OF APRIL 30, 2020

                      ANY PARTY RECEIVING THIS MOTION SHOULD LOCATE ITS
                         NAME AND ITS REJECTED AGREEMENT IDENTIFIED
                             ON EXHIBIT 1 TO THE PROPOSED ORDER

                  The debtor and debtor in possession in the above-captioned case (the “Debtor”) hereby

         submits this motion (this “Motion”) for entry of an order, substantially in the form attached hereto

         as Exhibit A (the “Proposed Order”), authorizing, but not directing, the Debtor to (i) reject the

         unexpired lease of nonresidential real property set forth on Exhibit 1 to the Proposed Order

         (the “Rejected Real Property Lease”), effective as of April 30, 2020, and (ii) abandon, effective

         as of April 30, 2020, any personal property of the Debtor, including, but not limited to, furniture,

         fixtures, and equipment (collectively, the “Personal Property”) that remains as of that date on the

         premises (the “Premises”) that are subject to the Rejected Real Property Lease. In support of this

         Motion, the Debtor respectfully represents as follows:




         1
           The last four digits of the Debtor’s federal tax identification number are 7778. The Debtor’s mailing address is
         1266 East Main St., Stamford, CT 06902.
26414275.3
                        Case 20-10940-LSS         Doc 80      Filed 04/30/20     Page 2 of 9




                                         JURISDICTION AND VENUE

                1.      The Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

         and 1334, and the Amended Standing Order of Reference from the United States District Court for

         the District of Delaware dated as of February 29, 2012. This is a core proceeding pursuant to 28

         U.S.C. § 157(b), and the Debtor consents, pursuant to Local Rule 9013-1(f), to the entry of a final

         order by the Court in connection with this Motion to the extent that it is later determined that the

         Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

         consistent with Article III of the United States Constitution. Venue is proper before the Court

         pursuant to 28 U.S.C. §§ 1408 and 1409.

                2.      The statutory and legal predicates for the relief requested herein are sections 105(a),

         365(a), and 554(a) of the Bankruptcy Code and Rules 6006 and 6007 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                 BACKGROUND

         A.     General Background

                3.      On April 13, 2020 (the “Petition Date”), the Debtor commenced this bankruptcy

         case (the “Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the

         Bankruptcy Code. The Debtor is authorized to continue to operate its business and manage its

         property as a debtor in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         On April 23, 2020, the United States Trustee for the District of Delaware (the “U.S. Trustee”)

         appointed an official committee of unsecured creditors in the Chapter 11 Case (the “Committee”)

         See Docket No. 65. No requests have been made for the appointment of a trustee or examiner in

         the Chapter 11 Case.

                4.      Additional factual background relating to the Debtor’s business, capital structure,

         and the commencement of the Chapter 11 Case is set forth in the Declaration of Jeffrey N. Pollack
26414275.3

                                                          2
                          Case 20-10940-LSS             Doc 80       Filed 04/30/20       Page 3 of 9




         in Support of Chapter 11 Petition and First-Day Pleadings [Docket No. 8] (the “First Day

         Declaration”).2

         B.        The Rejected Real Property Lease

                   5.     Prior to the Petition Date, the XFL provided high-energy professional football,

         reimagined for the 21st century with many innovative elements designed to bring fans closer to

         the players and the game they love, during the time of year when they wanted more football. The

         league debuted on February 8, 2020 to immediate acclaim; unfortunately, however, just weeks

         later the worldwide COVID-19 pandemic forced every major American sports league to suspend,

         if not cancel, their seasons. On March 20, 2020, the XFL canceled the remainder of its inaugural

         season, costing the nascent league tens of millions of dollars in revenue. The impossibility of

         knowing when the pandemic would sufficiently abate and allow the league to restart only

         exacerbated the problems posed by the Debtor’s abrupt loss of revenue and continuing operating

         expenses. After considering all available strategic options, the Debtor and its professional advisors

         determined that the best course to preserve and maximize the value of the Debtor’s estate is through

         a chapter 11 sale process.

                   6.     The Rejected Real Property Lease relates to certain office facilities that are no

         needed for the Debtor’s business and therefore represent potentially burdensome liabilities of its

         estate.

                                                   RELIEF REQUESTED

                   7.     By this Motion, in order to preserve and maximize the value of its estate, the Debtor

         seeks to reject the Rejected Real Property Lease, effective as of April 30, 2020, as the Debtor has




         2
          Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First Day
         Declaration.
26414275.3

                                                                 3
                        Case 20-10940-LSS          Doc 80      Filed 04/30/20    Page 4 of 9




         determined that the Rejected Real Property Lease is not integral to its chapter 11 efforts, is not

         otherwise beneficial to its estate, and potentially presents burdensome liabilities. In addition, the

         Debtor seeks to abandon, effective as of April 30, 2020, any Personal Property that remains as of

         such date on the Premises. In light of the Debtor’s efforts to preserve and maximize the value of

         its estate through the Chapter 11 Case, and to avoid incurring costs and expenses that are no longer

         integral to its operations, the Debtor submits that such relief is necessary and appropriate.

                                               BASIS FOR RELIEF

         A.     Rejection of the Rejected Real Property Lease Effective as of April 30, 2020 is a Sound
                Exercise of the Debtor’s Business Judgment

                8.      Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor-in-

         possession “subject to the court’s approval, may assume or reject any executory contract or

         unexpired lease of the debtor.” 11 U.S.C. § 365(a). As courts have held, “[t]he purpose behind

         allowing the assumption or rejection of executory contracts is to permit the trustee or debtor-in-

         possession to use valuable property of the estate and to ‘renounce title to and abandon burdensome

         property.’” Orion Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d

         1095, 1098 (2d Cir. 1993) (quoting 2 Collier on Bankruptcy ¶ 365.01[1] (15th ed. 1993)).

                9.      The standard applied to determine whether the rejection of an unexpired lease

         should be authorized is the “business judgment” standard. See Sharon Steel Corp. v. Nat’l Fuel

         Gas Distr. Corp., 872 F.2d 36, 40 (3d Cir. 1989); see also In re HQ Global Holdings, Inc., 290

         B.R. 507, 513 (Bankr. D. Del. 2003) (stating that a debtor’s decision to reject an executory contract

         is governed by the business judgment standard and can only be overturned if the decision was the

         “product of bad faith, whim, or caprice”). Once a debtor states a valid business justification, “[t]he

         business judgment rule ‘is a presumption that in making a business decision the directors of a

         corporation acted on an informed basis, in good faith and in the honest belief that the action taken

26414275.3

                                                           4
                        Case 20-10940-LSS         Doc 80      Filed 04/30/20     Page 5 of 9




         was in the best interests of the company.’” Official Comm. of Subordinated Bondholders v.

         Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1992) (quoting

         Smith v. Van Gorkom, 488 A.2d 858, 872 (Del. 1985)).

                10.     The business judgment rule is crucial in chapter 11 cases and shields a debtor’s

         management from judicial second-guessing. See Comm. of Asbestos Related Litigants and/or

         Creditors v. Johns-Manville Corp., 60 B.R. 612, 615–16 (Bankr. S.D.N.Y. 1986) (“The Code

         favors the continued operation of a business by a debtor and a presumption of reasonableness

         attached to a debtor’s management decisions.”).          Generally, courts defer to a debtor-in-

         possession’s business judgment to reject a lease or other executory contract. See, e.g., NLRB v.

         Bildisco & Bildisco, 465 U.S. 513, 523 (1984); In re Minges, 602 F.2d 38, 43 (2d Cir. 1979); In re

         Riodizio, 204 B.R. 417, 424–25 (Bankr. S.D.N.Y. 1997); In re G Survivor Corp., 171 B.R. 755,

         757 (Bankr. S.D.N.Y. 1994).

                11.     Upon finding that the Debtor has exercised sound business judgment in determining

         that rejection of the Rejected Real Property Lease, effective as of April 30, 2020, is in the best

         interests of the Debtor and its estate, the Court should approve the proposed rejection under section

         365(a) of the Bankruptcy Code. See, e.g., Westbury Real Estate Ventures, Inc. v. Bradlees, Inc.

         (In re Bradlees Stores, Inc.), 194 B.R. 555, 558 n.1 (Bankr. S.D.N.Y. 1996); see also Summit Land

         Co. v. Allen (In re Summit Land Co.), 13 B.R. 310, 315 (Bankr. D. Utah 1981) (holding that, absent

         extraordinary circumstances, court approval of a debtor’s decision to assume or reject an executory

         contract “should be granted as a matter of course”). If a debtor’s business judgment has been

         reasonably exercised, a court should approve the assumption or rejection of an unexpired lease.

         See, e.g., Sharon Steel Corp., 872 F.2d at 39–40.




26414275.3

                                                          5
                         Case 20-10940-LSS          Doc 80      Filed 04/30/20     Page 6 of 9




                 12.     As an integral component of its effort to preserve and maximize the value of its

         estate and reduce potential administrative claims in the Chapter 11 Case by, among other things,

         eliminating unnecessary costs, the Debtor has determined, in its business judgment, that the

         Rejected Real Property Lease is burdensome and provides no economic value to its estate. The

         Rejected Real Property Lease is unnecessary as the Debtor is no longer using the office facilities

         and, if not rejected, could potentially be a drain on the Debtor’s estate and a hindrance to its chapter

         11 efforts. The Debtor also believes that any continued expense in maintaining the Rejected Real

         Property Lease and attempting to market the agreement would likely outweigh, if not eclipse, any

         benefit in attempting to identify a potential acquirer of the Rejected Real Property Lease and

         unnecessarily deplete assets of the Debtor’s estate, to the detriment of creditors. In contrast,

         rejection of the Rejected Real Property Lease will represent a significant cost savings to the Debtor

         moving forward.

                 13.     To avoid paying any unnecessary expenses related to the Rejected Real Property

         Lease, the Debtor seeks to reject the Rejected Real Property Lease effective as of April 30, 2020.

         The Court has routinely authorized a debtor’s retroactive rejection of unexpired leases. See In re

         Chi-Chi’s, Inc., 305 B.R. 396, 399 (Bankr. D. Del. 2004); see also In re Fleming Cos., Inc., 304

         B.R. 85, 96 (Bankr. D. Del. 2003) (rejection permitted to be effective as of the date of the motion

         or the date the premises surrendered).

                 14.     The facts and circumstances of the Chapter 11 Case and the balance of the equities

         favor the Debtor’s rejection of the Rejected Real Property Lease effective as of April 30, 2020.

         Without a retroactive date of rejection, the Debtor may incur unnecessary administrative charges

         that are not necessary to its operations. Moreover, the counterparty to the Rejected Real Property

         Lease (the “Counterparty”) will not be unduly prejudiced if the Rejected Real Property Lease is


26414275.3

                                                            6
                        Case 20-10940-LSS          Doc 80      Filed 04/30/20    Page 7 of 9




         rejected effective as of April 30, 2020 because the Debtor has served this Motion on the

         Counterparty and/or its agents or representatives by overnight delivery and, where possible,

         electronic mail, stating that the Debtor intends to reject the Rejected Real Property Lease effective

         as of April 30, 2020.

                15.     Furthermore, the Debtor has, on or before April 30, 2020, unequivocally

         surrendered possession of the Premises to the Counterparty by turning over any keys to the

         Premises to the Counterparty or its representative and/or informing the Counterparty to terminate

         all badge or other electronic access privileges of the Debtor and its employees. Therefore, as it is

         in the Debtor’s and its estate’s best interest to eliminate the potential incurrence of administrative

         claims, and to avoid the potential accrual of any further obligations under the Rejected Real

         Property Lease, the Debtor respectfully submits that the retroactive rejection of the Rejected Real

         Property Lease, effective as of April 30, 2020, is appropriate.

                16.     In light of the foregoing facts and circumstances, the Debtor respectfully submits

         that its rejection of the Rejected Real Property Lease under section 365(a) of the Bankruptcy Code,

         effective as of April 30, 2020, is a sound exercise of its business judgment and is necessary,

         prudent, and in the best interests of the Debtor, its estate, and its creditors. Accordingly, entry of

         the Proposed Order is appropriate.

         B.     Authorizing the Debtor to Abandon any Personal Property Remaining at the
                Premises as of April 30, 2020 is Appropriate

                17.     In the event that any Personal Property remains on the Premises as of April 30,

         2020, the Debtor requests authority to abandon the Personal Property, pursuant to section 554(a)

         of the Bankruptcy Code, with such abandonment being effective as of April 30, 2020.

                18.     Section 554(a) of the Bankruptcy Code provides that “[a]fter notice and a hearing,

         the [debtor] may abandon any property of the estate that is burdensome to the estate or that is of

26414275.3

                                                           7
                         Case 20-10940-LSS          Doc 80      Filed 04/30/20      Page 8 of 9




         inconsequential value and benefit to the estate.” 11 U.S.C. § 554(a). The right to abandon is

         virtually unfettered, unless abandonment of the property will contravene laws designed to protect

         public health and safety and the property poses an imminent threat to the public’s welfare. See In

         re Midlantic Nat’l Bank, 474 U.S. 494, 501 (1986). Neither of these limitations is relevant under

         the circumstances.

                   19.   The Debtor submits that any abandoned Personal Property is of inconsequential

         value or burdensome to the Debtor’s estate to remove. Among other things, the Debtor believes

         that the cost of retrieving, marketing, and reselling the abandoned Personal Property outweighs

         any recovery that the Debtor could reasonably hope to attain for such Personal Property. As a

         result, the Debtor has determined, in its business judgment, that the abandonment of any such

         Personal Property, effective as of April 30, 2020, is a sound exercise of its business judgment, and

         is necessary, prudent, and in the best interests of the Debtor, its estate, and its creditors.

                                           RESERVATION OF RIGHTS

                   20.   Nothing contained herein should be construed as a waiver of any of the Debtor’s

         rights, defenses, or counterclaims with respect to the Rejected Real Property Lease. Nor does

         anything contained herein constitute an acknowledgement that the Rejected Real Property Lease

         constitutes an executory contract or unexpired lease under section 365 of the Bankruptcy Code,

         and has not otherwise expired by its own terms or upon agreement of the parties as of the date

         hereof.

                                                        NOTICE

                   21.   Notice of this Motion has been provided to: (i) the Office of the United States

         Trustee for the District of Delaware; (ii) proposed counsel to the Committee; (iii) counsel to the

         Debtor’s prepetition lender; (iv) the Counterparty (via overnight delivery); and (v) any party that


26414275.3

                                                            8
                         Case 20-10940-LSS        Doc 80      Filed 04/30/20     Page 9 of 9




         has requested notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief

         requested herein, the Debtor submits that no other or further notice is necessary.

                                                  CONCLUSION

                  WHEREFORE, the Debtor requests entry of the Proposed Order granting the relief

         requested herein and such other and further relief as is just and proper.


             Dated:   April 30, 2020              YOUNG CONAWAY STARGATT & TAYLOR, LLP
                      Wilmington, Delaware
                                                  /s/ Shane M. Reil
                                                  Michael R. Nestor (No. 3526) (mnestor@ycst.com)
                                                  Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                  Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                  Travis G. Buchanan (No. 5595) (tbuchanan@ycst.com)
                                                  Shane M. Reil (No. 6195) (sreil@ycst.com)
                                                  Matthew P. Milana (No. 6681) (mmilana@ycst.com)
                                                  1000 N. King Street
                                                  Rodney Square
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 571-6600
                                                  Facsimile: (302) 571-1253


                                                  Proposed Counsel to the Debtor and Debtor in Possession




26414275.3

                                                          9
